DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of remarks/amendments dated March 8, 2022 in which, the applicants amended claims 1, and added new claims 1-17.

Response to Arguments
Applicant’s arguments, see pages 6-8 of remarks, filed March 8, 2022, with respect to the rejection(s) of claim 1 under nonstatutory double patenting and 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith in view of Kanda.

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,853,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the current application are anticipated by claim 8 of us patent no. 10,853,465. Both the current application and the patent teach light emitting and non-light emitting portions are adjacent to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PgPub. No. 2017/0017824 by Smith et al. (hereinafter ‘Smith’) in view of US PgPub. No. 2012/0256089 by Kanda et al. (hereinafter ‘Kanda’).

wherein the organic electroluminescence panel comprises a light emitting portion region (See Smith Figure 6, element 607b) and a light-transmitting non-light emitting portion (See Smith Figure 6, element 607a), the light emitting portion region being shaped by an organic electroluminescence element, and (See Smith Figure 6, element 607b, OLED element)
wherein a fingerprint information reader having the image sensor arranged at a position adjacent to the non-light emitting portion is provided , the fingerprint information reader having the image sensor is disposed on a surface of the light-transmitting non-light emitting portion on an opposite side from a finger surface side of the organic electroluminescence panel. (See Smith Figure 6, elements 230 and 202).
However, Smith does not expressly teach wherein the light emitting portion and the light-transmitting non-light emitting portion are disposed in a lateral direction relative to each other, the lateral direction being lateral with respect to the organic electroluminescence panel. 
Kanda teaches wherein the light emitting portion and the light-transmitting non-light emitting portion are disposed in a lateral direction relative to each other, the lateral direction being lateral with respect to the organic electroluminescence panel. (See Kanda Figure 4, element 26, Kanda teaches light emitting and non-emitting portions on the same layer.)

Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Smith with Kanda to obtain the invention as specified in claim 1.

In regards to claim 2, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence element comprises an organic functional layer unit between a pair of electrodes facing each other, one of the electrodes being a light-transmitting electrode, and another of the electrodes being a non-light-transmitting electrode. (See Smith Figure 6, elements 607a and 607c).

In regards to claim 3, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence element comprises an organic functional layer unit between a pair of electrodes facing each other, each of the electrodes being a light-transmitting electrode. (See Smith paragraph [0062], Smith teaches that Figure 6, element 607c can be transparent).

In regards to claim 4, Smith and Kanda teach all the limitations of claim 2. Smith also teaches wherein the light-transmitting electrode comprises an oxide semiconductor or a thin film of a metal or an alloy. (See Smith paragraph [0060]).

In regards to claim 5, Smith and Kanda teach all the limitations of claim 2. Smith also teaches wherein the light-transmitting non-light emitting portion comprises a light-transmitting electrode. (See Smith paragraph [0060]).

In regards to claim 6, Smith and Kanda teach all the limitations of claim 2. Smith also teaches wherein the light-transmitting non-light emitting portion comprises the light-transmitting electrode and the organic functional layer unit. (See Smith Figure elements 607a and 607b)

In regards to claim 7, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence panel comprises: an organic electroluminescence element having a continuous structure arranged at a peripheral portion; and the light-transmitting non-light emitting portion at a center portion. (See Smith Figure 6, element 607a and Figure 7, element 607b)

In regards to claim 8, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence panel comprises a plurality of organic electroluminescent elements which are arranged in parallel in a stripe shape, 

In regards to claim 9, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence panel comprises: a plurality of independent organic electroluminescent elements arranged separately at a peripheral portion, and the light-transmitting non-light emitting portion at a center portion. (See Smith Figure 6, elements 607a and 607b)

In regards to claim 10, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence panel emits light which has a wavelength in a visible light region. (See Smith paragraph [0037]).

In regards to claim 11, Smith and Kanda teach all the limitations of claim 1. Smith also teaches wherein the organic electroluminescence panel emits light which has a wavelength in an infrared region. (See Smith paragraph [0037]).

In regards to claim 12, Smith and Kanda teach all the limitations of claim 1. Kanda wherein at least one of an organic functional layer unit, a cathode, and an anode of the light emitting portion region is not present in the light-transmitting non-light emitting portion or the organic functional layer unit in the light-transmitting non-light emitting portion is deactivated. (See Kanda Figure 4, elements 24 and 22.)

In regards to claim 13, Smith and Kanda teach all the limitations of claim 1. Kanda teaches wherein the organic electroluminescence element includes an anode, a cathode, and an organic functional layer unit. (See Kanda Figure 4, element 24 and 22.

In regards to claim 14, Smith and Kanda teach all the limitations of claim 13. Kanda teaches wherein the light- transmitting non-light emitting portion includes a sealing adhesion layer, and the anode, the cathode, and the organic functional layer unit are not present in the light- transmitting non-light emitting portion. {00709918 }4(See Kanda Paragraph [0065]).

In regards to claim 15, Smith and Kanda teach all the limitations of claim 13. Kanda teaches wherein at least one of the anode, the cathode, and the organic functional layer unit extends across the light- transmitting non-light emitting portion. (See Kanda Figure 13).

In regards to claim 16, Smith and Kanda teach all the limitations of claim 13. Kanda teaches wherein the organic functional layer unit extends across the light-transmitting non-light emitting portion and the organic functional layer unit is deactivated in the light-transmitting non-light emitting portion. (See Kanda Paragraph [0073]).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665